DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 2-10 are pending in this Office Action.
Claim(s) 1 is cancelled.
Claim(s) 2-10 are new.

Response to Arguments
Applicant's arguments filed on 08/14/2022 have been fully considered but they are moot in light of the new ground(s) of rejection.

Claim Objections
Claims 2-10 objected to because of the following informalities:  
Claim 2 recites the grammatical or typographical error “selecting a minimum set that provides shared protection against the single link failure and provide sensor services without interruption during the single link failure”, in lines 9-11. The Examiner suggests amending this to read, “selecting a minimum set that provides shared protection against the single link failure and provides sensor services without interruption during the single link failure”.
Claim 2 recites the grammatical or typographical error “wherein any routes considered for inclusion into the primary route set and the back route set are considered equally and the primary DFOS and backup DFOS sensor assignments are made as a one-step global optimization”, in lines 15-17. The Examiner suggests amending this to read, “wherein any routes considered for inclusion into the primary route set and the backup route set are considered equally, and the primary DFOS and backup DFOS sensor assignments are made as a one-step global optimization”.
Claims 3-10 depend from claim 2 and are therefore objected to for the same reason(s) as indicated above. 
Claim 5 recites the grammatical or typographical error “comprising considering all primary DFOS candidates and backup DFOS candidates equally, applies a greedy algorithm, and selects a minimum set of DFOS assignments from the primary candidates and the backup candidates such that each optical fiber link in the network is sensed at least once from two directions”. The Examiner suggests amending this to read, “comprising considering all primary DFOS candidates and backup DFOS candidates equally, applying a greedy algorithm, and selecting a minimum set of DFOS assignments from the primary candidates and the backup candidates such that each optical fiber link in the network is sensed at least once from two directions”.
Claims 6-10 depend from claim 5 and are therefore objected to for the same reason(s) as indicated above.
Claim 8 recites the grammatical or typographical error “wherein all backup routes provides sensing functions”, in line 1. The Examiner suggests amending this to read, “wherein all backup routes provide sensing functions”.
Claims 9-10 depend from claim 8 and are therefore objected to for the same reason(s) as indicated above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, claim 2 recites the limitation “reliable, distributed fiber optic sensing (DFOS) sensor assignments” in lines 1-2. The term “reliable” in claim 1 is a relative term which renders the claim indefinite. The term “reliable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Additionally, claim 1 recites the limitation “a set of optical fiber links that may serve as sensor fibers” in line 5. The phrase "may" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention (i.e. it is unclear whether the set of optical fiber links serve as sensor fibers).  See MPEP § 2173.05(d).
Additionally, claim 1 recites the limitation “those end nodes” in lines 5-6. The use of the pronoun “those” renders the claim indefinite because it is unclear which “end nodes” are being referred to.
Claims 3-10 depend from claim 2 and are therefore rejected for the same reason(s) of indefiniteness as stated above. 
Regarding Claim 3, claim 3 recites the limitation “all possible fiber sensing routes constrained by sensing range limit on each node”. This limitation contains numerous grammatical or idiomatic errors which render the meaning of the limitation unclear. 
Claims 4-10 depend from claim 3 and are therefore rejected for the same reason(s) of indefiniteness as stated above.
Regarding Claim 4, claim 4 recites the limitation “all possible fiber sensing route trees constrained by sensing range limit on each node”. This limitation contains numerous grammatical or idiomatic errors which render the meaning of the limitation unclear.
Claims 5-10 depend from claim 4 and are therefore rejected for the same reason(s) of indefiniteness as stated above.
Regarding Claim 6, claim 6 recites the limitation “wherein each individual optical fiber link that is shared by multiple primary routes the number of backup routes is greater than or equal to the number of sharing multiple primary routes such that each primary route has associated with it at least one backup route when a single link failure occurs in the network”. This limitation contains numerous grammatical or idiomatic errors which render the meaning of the limitation unclear.
Claims 7-10 depend from claim 6 and are therefore rejected for the same reason(s) of indefiniteness as stated above.
Regarding Claim 8, claim 8 recites the limitation “for which they provide a backup sensor function”. The use of the pronoun “they” renders the claim indefinite because it is unclear which claim elements are being referred to.
Claims 9-10 depend from claim 8 and are therefore rejected for the same reason(s) of indefiniteness as stated above.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the Objections, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Independent Claim 2, Liu et al. US 2002/0097680 A1 (hereinafter Liu) teaches a method for determining reliable assignments tolerant of a single link failure (Abst.; Par. 4-17), the method comprising: providing a network (Abst.; Topology, Fig. 1; network may use fiber optic cable line [i.e. fiber optic network], Par. 5) having a plurality of nodes optically connected by a plurality of optical links (nodes a-e, and links 1-7; Topology, Fig. 1; Par. 36-53), said network defined by G(V, E), where V is a set of end nodes (network defined by 5 destination [i.e. “end”] nodes [i.e. V=5], Topology, Fig. 1; Par. 36-53), and E is a set of optical fiber links that may connect those end nodes (network defined by 7 links [i.e. E=7], Topology, Fig. 1; Par. 36-53), and G is subject to a single link failure (link j fails, Par. 48); determining possible primary DFOS sensor assignments as primary route set (constructs working path matrix A, Fig. 1; Abst.; Par. 36-53); determining all backup DFOS sensor assignments as backup route set (constructs spare path matrix B, Fig. 1; Abst.; Par. 36-53); and from the primary route set and the backup route set, selecting a minimum set that provides shared protection against the single link failure (determines spare provision matrix C from working path matrix A and spare path matrix B, which provides the minimum spare capacity required when link j fails, Abst.; Par. 36-53); wherein the primary route set comprises primary routes (constructs spare path matrix B, Fig. 1; Abst.; Par. 36-53) and the backup route set comprises backup routes (constructs spare path matrix B, Fig. 1; Abst.; Par. 36-53).
Liu does not teach the network being a distributed fiber optic sensing (DFOS) network, wherein the fibers are sensors. However, Kelley et al. US 2018/0340801 A1 (hereinafter Kelley) teaches a distributed fiber optic sensing (DFOS) network (fibre optic distributed acoustic sensing (DAS) network, Abst.; Par. 2-10), wherein the network fibers are sensors (Fibre optic distributed acoustic sensing (DAS) is a known type of sensing where an optical fibre is deployed as a sensing fibre and repeatedly interrogated with electromagnetic radiation to provide sensing of acoustic activity along its length; Par. 2-10), because such a network is useful in a number of applications such as perimeter security and monitoring of linear assets such as pipelines, or monitoring movement of traffic on a transport network, for example monitoring trains moving on a rail network (Par. 3).
None of the cited references, alone or in combination, teach providing sensor services without interruption during the single link failure; the backup routes exhibiting a tree topology and each backup route provides backup protection to a plurality of primary routes; and wherein any routes considered for inclusion into the primary route set and the back route set are considered equally, and the primary DFOS and backup DFOS sensor assignments are made as a one-step global optimization.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636